Citation Nr: 0809475	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1977 and from August 1980 to November 1982.  He 
also had a period of active service prior to October 1976.  
See DD 214s; DD 215.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied claims for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The Board notes that service connection for tinnitus was 
subsequently granted.  See May 2006 rating decision.  


FINDINGS OF FACT

1.  The veteran does not exhibit hearing loss in his right 
ear pursuant to VA standards.

2.  The veteran's left ear hearing loss is not related to 
active service or to his service-connected tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss, to include as secondary to service-connected tinnitus, 
have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  For certain chronic 
disorders, such as hearing loss, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52, 744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran, who served as a watercraft engineer, a traffic 
management coordinator, and a heavy anti-armor weapons 
crewman, contends that he has bilateral hearing loss as a 
result of active service.  More specifically, he asserts that 
his hearing loss is due to excessive exposure to airplanes, 
helicopters, weapons, and approximately four and one-half 
days of continuous explosions and noise after land mines were 
ignited near the Demilitarized Zone (DMZ) in Korea, where he 
was stationed in 1983.  The veteran also asserts that the 
ringing in his ears (tinnitus) has caused bilateral hearing 
loss.  See DD 214s; September 2002 VA Form 21-4138; January 
2003 notice of disagreement (NOD); May 2006 VA Form 21-4138; 
October 2006 statement in support of claim (VA Form 9).  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, hearing loss.  Several 
audiograms were conducted during service and none appear to 
show hearing loss that meets the criteria found at 38 C.F.R. 
§ 3.385 (2007).  See June 1980 and February 1981 audiograms; 
reports of medical examination dated August 1977, June 1980 
and September 1982.  In addition, although the veteran 
reported ear, nose or throat trouble in August 1977, this was 
related to sinus problems; he consistently denied ear, nose 
or throat trouble thereafter and also consistently denied 
hearing loss.  See August 1977, June 1980 and September 1982 
reports of medical history; June 1980 screening physical 
examination for army recruitment (SPEAR) worksheet.  
Furthermore, clinical evaluation of his ears and drums was 
always normal.  See August 1977, June 1980 and September 1982 
reports of medical examination.  

The post-service medical evidence of record does not reveal 
that the veteran has received treatment related to bilateral 
hearing loss.  See records from Dr. Wouters; records from Dr. 
Weaver; records from Walker Baptist Medical Center.  

The veteran underwent a VA compensation and pension (C&P) 
audio examination in December 2005, at which time his claims 
folder was reviewed.  The veteran reported serving in the 
infantry during service and indicated that he had earplugs, 
but could not wear them all of the time.  He also indicated 
that he wore earplugs mostly during basic training and on the 
rifle range.  The veteran reported that his hearing loss 
began in approximately 1976 or 1977 when he was diagnosed 
with hearing loss in the military.  He asserts that his 
hearing had gradually gotten worse and that it was caused by 
multiple concussions and head injuries.  The veteran also 
reports being around loud explosives.  After the military, 
the veteran was employed in factory work and was a foreman on 
a strip pit at the time of the examination, where he had been 
for two years.  He denied wearing hearing protection on 
either job and denied any other history of noise exposure.  
Audiometric testing revealed pure tone thresholds, in db, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
30
LEFT
20
15
35
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
Type A tympanograms indicated normal middle ear function; 
test reliability was considered good.  The veteran was 
diagnosed with mild high frequency hearing loss clinically 
for the right ear, however, hearing thresholds do not meet 
the criteria for disability under VA regulations.  For the 
left ear, he was diagnosed with moderate high frequency 
sensorineural hearing loss.  

The RO returned the claims folder to the VA examiner for an 
etiology opinion.  The examiner again noted the veteran's 
reported in-service diagnosis of bilateral hearing loss.  She 
reported that a 1974 enlistment examination indicated that 
bilateral hearing was within normal limits, as did an August 
1977 hardship discharge examination and examinations dated in 
1980, 1981 and 1982.  The examiner indicated that based upon 
the veteran's hearing tests while in the military, it was her 
opinion that his hearing loss is not related to noise 
exposure in the military.  

The RO again requested an etiology opinion from the VA 
examiner in July 2006, following its receipt of the veteran's 
assertion that service-connected tinnitus had caused 
bilateral hearing loss.  The VA examiner reported that first, 
one must understand that tinnitus does not cause hearing 
loss.  It can be, but is not always, a symptom of hearing 
loss but can also occur in individuals with normal hearing.  
Tinnitus can also be related to other things, such as high 
blood pressure and certain medications, among other things.  
It does not cause high blood pressure because it is only a 
symptom.  By the same token, if tinnitus is linked to hearing 
loss it is only a symptom, not the cause.  Therefore, it was 
her professional opinion that the veteran's hearing loss is 
not the result of his tinnitus.  

The evidence of record does not support the veteran's claim 
for service connection for bilateral hearing loss.  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  Although 
the veteran was diagnosed with mild right ear high frequency 
hearing loss during the December 2005 VA C&P audio 
examination, audiological evaluation did not reveal this 
hearing loss met the criteria found at 38 C.F.R. § 3.385.  In 
the absence of evidence that the veteran has right ear 
hearing loss as defined by 38 C.F.R. § 3.385, service 
connection for right ear hearing loss is not warranted and 
the claim must be denied.  

Service connection is also not warranted for left ear hearing 
loss, though this ear exhibits hearing loss as defined by 
38 C.F.R. § 3.385.  As noted above, there is no reference to 
complaint of, or treatment for, left ear hearing loss during 
service.  In addition, there is no evidence that the veteran 
was treated for concussion or head injury during service, and 
he consistently denied periods of unconsciousness during in-
service examinations.  See August 1977, June 1980 and 
September 1982 reports of medical history.  In addition to 
the lack of in-service evidence related to complaint of, or 
treatment for, left ear hearing loss, there is also no 
evidence of left ear hearing loss within one year of the 
veteran's separation from service.  See 38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Rather, 
the earliest record containing a diagnosis of left ear 
hearing loss is the December 2005 VA examination, which is 
dated more than 20 years his discharge from service.  
The Board acknowledges that the December 2005 VA examiner 
noted that based upon the veteran's reported medical history, 
it was at least as likely as not that tinnitus is due to the 
same etiology as hearing loss.  The Board also acknowledges 
that service connection for tinnitus was subsequently 
granted.  The VA examiner, however, subsequently indicated 
that the veteran's in-service hearing tests showed hearing 
within normal limits such that his hearing loss, in this 
instance in his left ear, was not related to military noise 
exposure.  The VA examiner also subsequently found that 
hearing loss was unrelated to tinnitus, as tinnitus does not 
cause, and can only sometimes be, a symptom of hearing loss.  
See January 2006 and July 2006 addendum opinions.  Therefore, 
in the absence of competent medical evidence showing that the 
veteran's left ear hearing loss is related to service or 
service-connected tinnitus, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2003 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See October 2002 letter.  Although the veteran may 
not have been specifically informed of the need to provide 
any evidence in his possession that pertains to the claims, 
the October 2002 letter did identify a variety of relevant 
records he could submit, which would include evidence in his 
possession.  Accordingly, the duty to notify has been 
fulfilled concerning this claim.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See March 2006 letter.  

The Board acknowledges that the veteran was not provided 
notice of the evidence necessary to substantiate a claim for 
service connection on a secondary basis prior to the issuance 
of the October 2006 supplemental statement of the case (SSOC) 
that first adjudicated this aspect of the claim.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice in proceeding with the issuance of a final 
decision, and further finds that any error in not providing a 
single notice covering all content requirements was, at most, 
harmless.  See 38 C.F.R. § 20.1102 (2007); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
subsequently provided with content-complying notice 
concerning the issue of entitlement to service connection on 
a secondary basis and given adequate opportunity to provide 
evidence and argument.  See October 2006 SSOC; January 2008 
letter.  He did not thereafter submit any additional evidence 
to support this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and private treatment 
records have been associated with the claims folder and he 
was afforded an appropriate VA examination in connection with 
the claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss, to include as 
secondary to service-connected tinnitus, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


